NRS 34.330; Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558.
                  Generally, an appeal is an adequate legal remedy precluding writ relief.
                  Pan, 120 Nev. at 224, 88 P.3d at 841.
                              Having considered the petition, we are not persuaded that our
                  intervention is warranted at this time. NRAP 21(b)(1); Pan, 120 Nev. at
                  228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly,
                  we
                              ORDER the petition DENIED.




                                                              arraguirre


                                                                                         , J.




                  cc: Hon. David R. Gamble, Senior Judge
                       Schuering Zimmerman & Doyle LLP
                       Mandelbaum, Ellerton & Kolkoski
                       Matthew L. Sharp, Ltd.
                       Stephen H. Osborne
                       Carson City Clerk




SUPREME COURT
      OF
    NEVADA
                                                          2
(0) I947A 41140